DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 24, 32 and 35 and the addition of new claims 28-35, in the paper of 4/21/2022, is acknowledged.  Applicants' arguments filed on 4/21/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 24-35 are still at issue and are present for examination. 
Applicants attention is directed to 37 CFR 1.121 Manner of making amendments in application:
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."

Applicants amendment of the claims has NOT followed the required manner of making amendments.  For example in claim 24 the following recitation:
“E189T; E189W; E201K; E209K; K219E; D222R; A227F; E230A; E230C; N485R; Q489R; G504A; E507L; E507M; E507P; E507R; T509I; E520F, E520H; E520K; E520M; E520N; D320R; L322S; D381R; N384R; E401K; G403P; A407F; D452R; E230V; E230W; V453S; A454F; Y455A; E465K; E466K; L477S; E537S; E537T; E537V; E537Y; T539S; D547R; D578F; D578H; D578K; D578L; D578M; D578R; D578S; D578T; D578V; D578W; E520Q; E520R; E520S; E520T; E520V; E520Y; Q534R; E537A; E537F; E537H; E537I; E537K; E537L; E537Q; E537R; Q782A; R801D; K804E; E820A; D578Y; E694K; P701G; E708K; D732A; D732K; D732M; D732N; D732R; D732T; E742A; E189K/E230K/E507K;”

Which was deleted in the amendment of 7/16/2021 has now suddenly reappeared in the claim without any markings to indicate such.  Such amendments of the claims make examination extremely difficult.
Further there are additional occurrences of markings (i.e. “TA” line one of claim 27) that are inconsistent with the previous claim set.
Applicants are asked to carefully follow the required manner of making claim amendments so as to NOT introduce confusion in to the proper examination of applicants claims.

Election/Restriction
	Applicant's election without traverse of Group I, Claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  
Claims 24-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicants amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicants deletion of the mutation position E708K from claim 32.

Claim(s) 32-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017).
Ishino et al.  teach a number of DNA polymerase vartiants having improved properties.  Ishino et al.   a mutant Taq polymerase having a E742A mutation (see Table 2, Taq62, Figure 2-2 and supporting text).  While Ishino et al. do not disclose that the mutant Taq62 (E742A) is active in a PCR mixture including the cyanine dye SYBR Green I, this is considered and inherent property based upon the high degree of structural identity to the taught Taq polymerase of SEQ ID NO:484 and the presence of the E742A mutation.  The taught mutant Taq polymerase has at least 99% sequence identity with wild type Taq polymerase.
Thus, claim(s) 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299.

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/10/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652